This is an action in mandamus originating in this court. The facts stated in the petition were admitted to be true by respondents' answer.
Relator, the Honorable Charles J. Carney, is a Senator in the Ohio General Assembly. He offered a proposed resolution (S. J. R. No. 25). The Senate Rules Committee did not order the printing of the proposed resolution. Relator then made a formal, written protest against the failure of the Senate Rules Committee to print the proposed resolution. Relator asked the respondent John W. Brown, as President of the Senate, to enter his protest upon the Senate Journal, pursuant to Section *Page 240 10, Article II of the Ohio Constitution. The request was denied. Upon appeal to the floor of the Senate, the denial was upheld.
Section 10, Article II of the Ohio Constitution provides:
"Any member of either House shall have the right to protest against any act, or resolution thereof; and such protest, and the reasons therefor, shall, without alteration, commitment, or delay, be entered upon the journal."
The applicable portion is that referring to "any act." The protest involved here is one against the failure of the Senate Rules Committee to order printing. (The respondents' brief erroneously assumes that the issue in this case is a protest against the ruling of the President of the Senate.)
The phrase "any act" necessarily refers to either an act of a member or an act of the House. In our opinion, the proper interpretation is an act of the House. Since the protest here concerned only the failure of a committee of the Senate to make an order, relator was not entitled to the benefit of Section 10, Article II of the Ohio Constitution.
Judgment will be granted the respondents and the petition dismissed.
Judgment for respondents.
DUFFEY, P. J., TROOP and HERBERT, JJ., concur.
 *Page 1